EX-7n AMENDMENT NO. 14 to the VARIABLE ANNUITY GMIB REINSURANCE AGREEMENT Effective January 1, 2003 Between JACKSON NATIONAL LIFE INSURANCE COMPANY of NEW YORK (“CEDING COMPANY”) Purchase, New York and ACE TEMPEST LIFE REINSURANCE LTD. (“REINSURER”) As ofSeptember 28, 2009, this Amendment is hereby attached to and becomes a part of the above-described Reinsurance Agreement.It is mutually agreed that the Agreement will be amended to include new investment funds and show fund mergers.To effect these changes, the following provision of this Agreement is hereby amended: § Schedule B-2, Subaccounts Subject to the Reinsurance Agreement, Amendment #13, is hereby replaced by the attached Schedule B-2. Jackson National Life Insurance CompanyACE Tempest Life Reinsurance Ltd. of New York ByLisa C. Drake_ ByHuan Tseng NameLisa C. Drake NameHuan Tseng Title_ SVP & Chief ActuaryTitle_SVP & Chief Pricing Officer_ Date 9/29/09Date 9/24/09 SCHEDULE B-2 Subaccounts Subject to this Reinsurance Agreement Fund Name Comment Product Availability JNL/AIM International Growth Fund Named changed from JNL/Putnam International Equity Fund effective 5/2/05 and from JNL/JPM International Equity Fund effective 12/3/2007 All JNL/AIM Large Cap Growth Fund 2/18/2004 merged with JNL/AIM Premier Equity II Fund All JNL/AIM Global Real Estate Fund New 5/2/05, Name changed from JNL/AIM Real Estate Fund effective 10/6/2008 All JNL/AIM Small Cap Growth Fund All JNL/Capital Guardian Global Balanced Fund Subadvisor changed from Janus on 2/18/04.Name changed from JNL/FMR Balanced Fund effective 4/30/2007 and from JNL/FI Balanced Fund effective 12/3/2007. All JNL/Capital Guardian Global Diversified Research Fund Formerly JNL/Janus Global Equities Fund.Name changed from JNL/Select Global Growth Fund effective 12/3/2007 All JNL/Capital Guardian International Small Cap Fund New 12/3/2007 All JNL/Capital Guardian U.S. Growth Equity Fund Formerly JNL/Janus Aggressive Growth Fund.Name changed from JNL/Select Large Cap Growth Fund effective 12/3/2007 All JNL/Credit Suisse Commodity Securities Fund New 1/16/2007 – Name changed from JNL/Credit Suisse Global Natural Resources effective 9/28/2009 All JNL/Credit Suisse Long/Short New 1/16/2007 All JNL/Eagle Core Equity Fund All JNL/Eagle Small Cap Equity Fund All JNL/Franklin Templeton Founding Strategy New 1/16/2007 All JNL/Franklin Templeton Global Growth New 1/16/2007 All JNL/Franklin Templeton Income Fund New 5/1/2006 All JNL/Franklin Templeton Mutual Shares New 1/16/2007 All JNL/Franklin Templeton Small Cap Value Fund New 5/2/05 All JNL/ Goldman Sachs Core Plus Bond Fund Formerly JNL/Salomon Brothers Global Bond Fund. Name changed from JNL/Salomon Brothers Strategic Bond Fund effective 5/1/2006, from JNL/Western Strategic Bond Fund effective 1/16/2007 and from JNL/Western Asset Strategic Bond Fund effective 4/30/2007. All JNL/Goldman Sachs Mid Cap Value Fund New 5/2/05 All JNL/Goldman Sachs Emerging Markets Debt Fund New 10/6/2008 All JNL/T. Rowe Price Short Term Bond Fund New 5/1/2006 – Name changed from JNL/Goldman Sachs Duration Bond Fund effective 9/28/2009 All JNL Institutional Alt 20 Fund New 4/6/2009 All JNL Institutional Alt 35 Fund New 4/6/2009 All JNL Institutional Alt 50 Fund New 4/6/2009 All JNL Institutional Alt 65 Fund New 4/6/2009 All JNL/Ivy Asset Strategy New 9/28/2009 All JNL/JPMorgan International Value Fund All JNL/JPMorgan Mid Cap Growth Fund Subadvisor changed from Janus on 2/18/04. Name changed from JNL/FMR Capital Growth Fund effective 5/1/2006,from JNL/FMR Mid-Cap Equity Fund effective 4/30/2007 and from JNL/FI Mid-Cap Equity Fund effective 12/3/2007.Also, the JNL/Putnam Midcap Growth Fund merged with this fund effective 12/3/2007. All JNL/ JPMorgan U.S. Government & Quality Bond Fund Name changed from JNL/Salomon Brothers U.S. Govt. & Quality Bond Fund effective 5/1/2006, from JNL/Western U.S. Govt. & Quality Bond Fund effective 1/16/2007, and from JNL/Western Asset U.S. Govt. & Quality Bond Fund effective 4/30/2007. All JNL/Lazard Emerging Markets Fund New 5/1/2006 All JNL/Lazard Mid Cap Equity Fund Name changed from JNL/Lazard Mid Cap Value Fund effective 3/31/2008 All JNL/M&G Global Basics Fund New 10/6/2008 All JNL/M&G Global Leaders Fund New 10/6/2008 All JNL/ Mellon Capital Management 10 x 10 Fund New 4/30/2007 All JNL/ Mellon Capital Management 25 Fund Subadvisor changed from Curian effective 2/18/04. Effective 5/1/2006, the JNY version was merged into the JNL version. All JNL/Mellon Capital Management Bond Index Fund All JNL/Mellon Capital Management Communications Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/ Mellon Capital Management Consumer Brands Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/ Mellon Capital ManagementOil & GasSector Fund Subadvisor changed from Curian effective 2/18/04.Name changed from JNL/Mellon Capital Management Energy Sector Fund on 5/2/05 All JNL/Mellon Capital Management European 30 Fund New 10/6/2008 All JNL/ Mellon Capital Management Financial Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/Mellon Capital Management International Index Fund All JNL/Mellon Capital Management Index 5 Fund New 4/30/2007 All JNL/ Mellon Capital Management JNL 5 Fund Effective 10/4/04.On 4/30/2007 the JNL/ Mellon Capital Management Dowsm 10 Fund, the JNL/ Mellon Capital Management S&P® 10 Fund, and the JNL/ Mellon Capital Management Global 15 Fund were merged with this fund. All JNL/Mellon Capital Management JNL Optimized 5 Fund New 5/1/2006 All JNL/ Mellon Capital Management Healthcare Sector Fund Subadvisor changed from Curian effective 2/18/04.Name changed from JNL/Mellon Capital Management Pharmaceutical/Healthcare Sector Fund on 5/2/05 All JNL/Mellon Capital Management NYSE® International 25 Fund New 4/30/2007. All JNL/Mellon Capital Management Pacific Rim 30 Fund New 10/6/2008 All JNL/Mellon Capital Management S&P ® SMid 60 Fund New 4/30/2007. All JNL/Mellon Capital Management S&P 400 Mid Cap Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03 All JNL/Mellon Capital Management S&P 500 Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03; Effective 4/6/2009, the JNL/Mellon Capital Management Enhanced S&P 500 Stock Index Fund was merged into this fund; Effective 9/28/2009, the JNL/PPM America Core Equity Fund was merged into this fund. All JNL/ Mellon Capital Management Select Small-Cap Fund Subadvisor changed from Curian effective 2/18/04.Effective 5/1/2006, the JNY version was merged into the JNL version. All JNL/Mellon Capital Management Small Cap Index Fund Subadvisor was Curian between 12/15/03 and 2/18/04 and Mellon Capital Management prior to 12/15/03; Effective 4/6/2009, the JNL/Lazard Small Cap Equity Fund was merged into this fund. All JNL/ Mellon Capital Management Technology Sector Fund Subadvisor changed from Curian effective 2/18/04 All JNL/Mellon Capital Management Dow SM Dividend New 1/17/2006 All JNL/Mellon Capital Management S&P ® 24 Fund New 5/1/2006 All JNL/ Mellon Capital Management VIP Fund New 10/4/2004 All JNL/Mellon Capital Mgmt Nasdaq® 25 Fund New 10/4/2004.Name changed from JNL/Mellon Capital Management Nasdaq® 15 Fund effective 12/3/2007. All JNL/Mellon Capital Mgmt Value Line ® 30 Fund Effective 10/4/2004.Name changed from JNL/Mellon Capital Management Value Line ® 25 Fund effective 12/3/2007. All JNL/Mellon Capital Management Global Alpha Fund New 9/28/2009 All JNL/Oppenheimer Global Growth Fund All JNL/PAM Asia ex-Japan Fund New 3/31/2008 All JNL/PAM China-India Fund New 3/31/2008 All JNL/PIMCO Real Return New 1/16/2007 All JNL/PIMCO Total Return Bond Fund All JNL/ PPM America High Yield Bond Fund Effective 10/4/04. JNL/PPM America High Yield Bond Fund was merged into this on 10/4/04. Name changed from JNL/Salomon Brothers High Yield Bond Fund effective 5/1/2006, from JNL/Western High Yield Bond Fund effective 1/16/2007, and from JNL/Western Asset High Yield Bond Fund effective 4/30/2007. All JNL/PPM America Mid-Cap Value Fund New 3/31/2008 All JNL/PPM America Small Cap Value Fund New 3/31/2008 All JNL/PPM America Value Equity Name changed from JNL/Putnam Value Equity Fund effective 1/16/2007 All JNL/Red Rocks Listed Private Equity Fund New 10/6/2008 All JNL/S&P Disciplined Moderate New 1/16/2007 All JNL/S&P Disciplined Moderate Growth New 1/16/2007 All JNL/S&P Disciplined Growth New 1/16/2007 All JNL/S&P Managed Growth Fund Prior to 10/4/04 named JNL/S&P Moderate Growth Fund I. On 10/4/04 merged with JNL/S&P Core Index 100 Fund; Effective 9/28/2009, the JNL/S&P Retirement 2020 Fund and the JNL/S&P Retirement 2025 Fund was merged into this fund. All JNL/S&P Managed Aggressive Growth Fund Prior to 10/4/04 named JNL/S&P Aggressive Growth Fund I. On 10/4/04 merged with JNL/S&P Equity Growth Fund I, JNL/S&P Equity Aggressive Growth Fund I,JNL/S&P Very Aggressive Growth Fund I, JNL/S&P Core Index 50 Fund, and JNL/S&P Core Index 75 Fund All JNL/S&P Managed Conservative Fund New10/4/04 All JNL/S&P Managed Moderate Fund New10/4/04 – Effective 9/28/2009, the JNL/S&P Retirement Income Fund was merged into this fund. All JNL/S&P Managed Moderate Growth Fund Prior to 10/4/04 named JNL/S&P Conservative Growth Fund I – Effective 9/28/2009, the JNL/S&P Retirement 2015 Fund was merged into this fund. All JNL/S&P Competitive Advantage Fund New 12/3/2007 All JNL/S&P Dividend Income & Growth Fund New 12/3/2007 All JNL/S&P Intrinsic Value Fund New 12/3/2007 All JNL/S&P Total Yield Fund New 12/3/2007 All JNL/S&P 4 Fund New 12/3/2007 All JNL/Select Balanced Fund Prior to 10/4/04 named JNL/PPM America Balanced Fund All JNL/Select Money Market Fund Prior to 10/4/04 named JNL/PPM America Money Market Fund All JNL/Select Value Fund Prior to 10/4/04 named PPM JNL/PPM America Value Fund All JNL/T. Rowe Price Established Growth Fund JNL/Alliance Capital Growth Fund was merged with this fund 5/2/05. JNL/Alger Growth Fund and JNL/Oppenheimer Growth Fund were merged with this fund on 4/30/2007. All JNL/T. Rowe Price Mid-Cap Growth Fund All JNL/T. Rowe Price Value Fund All JNL General Account Guaranteed Five Year Fixed All but Focus Guaranteed One Year Fixed All Guaranteed Seven Year Fixed All but Focus Guaranteed Three Year Fixed All but Focus S&P 500 Composite Stock Price Index – 9 Year Period Only available prior to 10/4/04 Perspective II JNL NY Ace 2003 Treaty Schedule B-2
